DETAILED ACTION
This office action is in response to an amendment filed 7/14/2022 wherein claims 1-9 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The claims have been amended correcting various indefiniteness issues and therefore the previous rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn. 
Applicant's arguments filed 7/14/2022 with respect to the prior art Lang_009 have been fully considered but they are not persuasive.
	Applicant argues that because Lang_009 discloses distortion, Lang_009 cannot disclose the "sharpness" as claimed. Specifically, Applicant argues "As highlighted in the portion of Lang_009 cited by the Office Action, Lang_009 address the issue of distortion in an image, not sharpness. As understood by the POSITA, sharpness and distortion are different concepts. Sharpness is about the distinguishing details in an image, whereas distortion relates to a deviation from rectilinear projection. Sharpness may, in some instances, be affected by image distortion, but has many more factors. For example, an image can be distorted so that an object or details are difficult or impossible to see without the image being out of focus or being not sharp. The disclosure in Lang_009 relating to image distortion is therefore not relevant to the limitations of claim 1 pertaining to image sharpness." The examiner respectfully disagrees, first noting the support for this limitation is found in ¶0033 of the applications publication:
FIG. 1a shows a situation similar to the one already discussed with respect to FIG. 4 with a truck 20 driving on a road 30, with its trailer 24 arranged straight behind its cab 22. But, one camera 1 with a uniform distortion lens (not shown) of a CMS of the truck 20 according to an embodiment of the present disclosure is oriented such that the camera opening angle 10 is aligned in such a way that a first area 15 providing a legally required image section of a rear view device simulating a rear view mirror of the truck 20, i.e. class II of FoV, is arranged on the horizontal outermost position of the image sensor of the camera 1, just next to a first edge area 12 of the FoV, that does not meet the sharpness requirements, substantially due to lens effects. This orientation allows to have a sharp image not only in the required class II area 15, but also in a second, class IV area 17.
	
Thus although Applicant argues that the lens distortion of Lang_009 cannot be the claimed sharpness, the disclosure of the instant application describes that an image sensor will have low sharpness at the outmost regions due to lens effect. There is nothing further in the specification to describe "sharpness" in such a way that low sharpness areas on an image sensor cannot be equivalent to perimeter areas of captured images that are highly distorted due to lens effects (like the captured images of Lang_009). Furthermore, Lang_009 discloses image distortion AND resolution as display parameters that have specific requirements. Therefore even if purely arguendo the distortion of Lang_009 was not "sharpness", one of ordinary skill in the art would readily appreciate that the resolution requirements of Lang_009 can be the claimed "sharpness" requirements, because  resolution involves the amount of detail in an image and, therefore, how sharp it can be. 
	The claim does not appear to be related to "sharpness" other than stating that an entire sensor FOV includes two edge areas "not meeting legally-prescribed sharpness requirements..." That is, although Applicant is arguing that the sharpness of the claim differs from the distortion of Lang_009, the claim does not appear to further delineate any image sharpness other than stating an image sensor will have two edge area below "legally-prescribed sharpness requirements" and that the edge areas are located next to "a first edge area". The specification states that an image sensor will have areas of low "sharpness" at the outer peripherals due to "lens distortion" and thus the claim appears to be claiming an entire sensor FOV includes edge areas with "sharpness" lower than "legally-prescribed sharpness requirements" used to display the image. This appears to be what Lang_009 describes:
¶0003: For use on the vehicle, often, either due to legal prescriptions or due to the object and intended purpose, respectively, of the camera system, specific requirements have to be met by the capturing device (e.g. camera) of the camera system, for example. with regard to resolution, the angular range to be captured by the camera system, requirements with regard to sharpness with respect to image depth and the like. These requirements, for example, allowing extraction of the desired data from the captured image data, are temporarily opposed, so that, for example, at the same time, a wide angular range should/is to be recorded and, simultaneously, in at least one region/part of the captured angular range, a very high resolution and depth of focus have to be achieved...
Note: Here Lang_009 acknowledges that the specific requirements have to be met for producing display images for commercial vehicles.

¶0007: The camera system is based on the idea to adapt the optical element of the capturing unit (e.g. camera) such that, on a single image sensor, both an area requiring high resolution can be displayed and a relatively huge angle (wide angle) can be captured by means of the capturing unit, and both can be displayed on an image sensor in a joint manner. An image sensor has to be understood as a substantially plane recording surface, wherein that surface of the image sensor where the image captured by the optical element is actually depicted, is referred to as image sensor surface. The image sensor surface as well as the image sensor are, for example, rectangular, i.e. the image sensor surface is a rectangular surface having an edge with edge points at respectively two edges of the rectangle, which are parallel to each other. Also the image sensor is usually rectangular and substantially corresponds to the shape of the image sensor surface.
Note: Here Lang_009 acknowledges that an area on the image sensor will require display at "high resolution" while the rest of the image sensor will be outside this area and thus at lower resolution/sharpness.

¶0010: Thus, the camera system for a motor vehicle is based on the idea to actively configure the distortion of the optical element by use and selection of specific lens arrangements forming the optical element, so that requirements as, for example a wide angle image, i.e. an image having a huge image angle, and an image that is substantially distortion-free or has only little distortion, with high resolution for the desired/requested image portions, can be achieved at the same time. For this purpose, the optical element has a distortion with a distortion curve r=f(α), wherein r is the distance from an object point displayed on the image sensor surface to the intersection point of the optical axis with the image sensor surface, and α is the angle between the optical axis of the optical element and the beam incident into the optical element from the object point...
Note: Here Lang_009 acknowledges that the image captured by the whole image sensor may include some image portions with high resolution/sharpness relative to the other image portions.

¶0013: By using the described distortion curve r=f(α) as described, a specific or defined, relatively large, distortion-free or substantially distortion-free displayed portion with high resolution can thus be achieved near the intersection point of the optical axis with the image sensor and the optical axis on the image sensor, respectively, while, simultaneously, a large angle portion can be captured where, for larger α, i.e. for object points positioned farther from the optical axis, a relatively high resolution can be achieved, which is, for example, still sufficient for displaying, for example, legally prescribed fields of vision. Here, it is not necessary to use a capturing unit that has extremely high resolution and, consequently, involves large datasets. As a result, no, or only little, post-processing of the image data is required for distortion correction, which could not influence, in particular increase, the present/existing resolution anyway.
Note: Here Lang_009 acknowledges that "legally prescribed fields of vision" can be displayed for image portions within a distance of the optical axis of the image sensor.

¶0025: Alternatively, it is also possible to provide an optical element having a distortion that is not rotationally symmetric with regard to its optical axis, so that a first distortion curve rβ1=f(α) for an angle of rotation α1 around the optical axis differs from a second distortion curve rβ2=f(α) for an angle of rotation α2 around the optical axis. Preferably, however, the distortion curves are at least partially, i.e. for certain angular ranges around the optical axis, identical or very similar, such that the respective requirements regarding resolution, angular range and the like of certain regions of the captured image can be met. Basically, an arbitrary number of distortion curves rαn may be provided...
Note: Here Lang_009 acknowledges that only certain portions of the captured image will have required resolutions for subsequent display.

¶0028: In many countries around the world, an interior mirror provided within the vehicle (according to ECE-R46 “interior mirror group I”) and a (small) main mirror (according to ECE-R46 “main mirror (small) group III”) on a driver's side, and often also on the passenger's side, are prescribed for passenger cars. For commercial vehicles, an interior mirror is usually not prescribed, as unobstructed view through the rear of the vehicle is usually not possible through the driver's cabin. Rather, usually a main mirror (large) (according to ECE-R46 “main mirror (large) group II”) and a wide angle mirror (according to ECE-R46 “wide angle mirror group IV”) are prescribed besides other mirrors. Main mirrors are those mirrors that are attached to the outside of the vehicle and can be viewed by the driver as exterior mirrors. Depending on the country regulations, further mirrors like, for example, a near range/approach mirror (according to ECE-R46 “near range/approach mirror group V”) and/or a front mirror (according to ECE-R46 “front mirror group VI”) may be prescribed for commercial vehicles.
¶0029: The regions around the vehicle, which have to be viewed by means of the different mirrors, and thus also have to be viewed by means of a camera monitoring system, are defined/prescribed in the corresponding legal requirements of individual countries and territories/regions, respectively. Usually, a so-called field of vision is defined, which designates a plane and horizontal part of the road around the vehicle, and which has to be visible permanently, at any time, and in real time for the vehicle driver.
Note: Here Lang_009 acknowledges that the image portions displayed on the mirrors have to meet legal display requirements.  
	
To summarize, Lang_009 discloses that in order to display images on a commercial display, the images must comply with certain requirements, including distortion and resolution requirements (and thus "sharpness"). Lang_009 discloses (as noted above and cited below) a system including an image sensor area of a certain width/height wherein the system adapts an extracted range of captured image data depending on information such that the extracted range will meet required display parameters including distortion/resolution. Areas on the image sensor surface that are outside a range from the optical center, including rightmost and leftmost edges of the image sensor surface, will have high distortion and low resolution and thus are areas "not meeting legally-prescribed sharpness requirements for the image on the monitor..." as claimed. For these reasons as a whole, the arguments are not persuasive and the claims are rejected as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450).

In regard to claim 1, Lang_009 discloses a method for aligning a camera of a vehicle camera monitor system (CMS) [¶0007;  adapt the optical element of the capturing unit (e.g. camera). ¶0014; displaying the same in the context of a mirror replacement system on a monitor or a display unit. ¶0096; alignment of the capturing unit 30], comprising: 
	mounting the camera to a vehicle on one side thereof [¶0072; one or more capturing units 30 are mounted to the commercial vehicle 10. Fig.2; camera (30) mounted on one side of the vehicle], the camera having a camera opening angle [¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301]; 
	providing the camera with at least one image sensor having an entire area of full sensor field of view (FoV) [¶0005; single image sensor with a single image sensor surface. ¶0018; available image sensor surface] comprising at least a first FoV legally-prescribed for a rear view device of the vehicle in form of class II FoV in a first area [¶0096;  region 21′ for illustrating/displaying the field of vision 11 of the main mirror and for providing the driver with a view of the field of vision 11 of the main mirror, respectively, is extracted from the data in a specific first portion on the image sensor surface 304. ¶0037-¶0039; capture the field of vision of a main mirror and the field of vision of a wide angle mirror on the same vehicle side by the common/joint capturing system of the camera system having a common/joint image sensor... fields of vision of a main mirror and a wide angle mirror are captured. ¶0028; a main mirror (large) (according to ECE-R46 “main mirror (large) group II”). ¶0034; if reference is made to fields of vision of a main mirror, a wide angle mirror, an interior mirror, a near range mirror, a front mirror etc., the corresponding fields of vision as respectively defined in the national available regulations, which correspond to the described fields of vision of the mirrors]; 
	the full sensor FoV being defined by the camera opening angle and the alignment of the camera relative to the vehicle [Fig.2, Fig.13; camera (30) with FOV based on opening angle/alignment of the camera relative to the vehicle. ¶0018; angular range of the angle captured by the camera system. ¶0078; image sensor surface 304 is the surface that is actually provided for display within the entire image aperture/opening angle of the optical element 301, i.e. the surface of the image sensor 302]; 
	the class II FoV extending from an edge of said side of the vehicle, away from the vehicle [Fig.2; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle. ¶0072; capturing a field of vision 11 of a main mirror. Fig.13; field of vision (11) extending from an edge of the side of the vehicle away from the vehicle]; 
	forwarding the image data recorded by the at least one image sensor [¶0035; a processing unit for the data captured by the camera system, preferably comprises a display unit for visibly displaying the information captured by means of the capturing unit for the driver] to a monitor of the CMS [¶0026; display unit is formed, for example, as a monitor] to display an image comprising the first area to a driver of the vehicle [¶0072; capturing a field of vision 11 of a main mirror and a field of vision 12 of a wide angle mirror by means of the capturing unit 30, and to display the same in/at the driver's cabin of the vehicle 10 visible for the driver of the commercial vehicle 10]; and 
	aligning the camera with its camera opening angle such that the first area is at least one of arranged at the horizontal outermost position of the image captured by the image sensor of the camera [Fig.13; field of vision (11) is at the horizontally outermost position of the full imaging range. ¶0074; field of vision 1 of the main mirror, which is shown in FIG. 2, extends from a lateral boundary line 13 of the vehicle in lateral direction away from the vehicle and to the rear. The lateral boundary line 13 is a line defined by the intersection of the plane horizontal road with a plane in parallel to the central longitudinal line (not illustrated) of the vehicle] or at the vertical outermost position of the image displayed on the monitor [Fig.11; image (11') of the field of vision of the main mirror touches the horizon line (15') which defines the vertical outermost position of the display images. ¶0091; displayed image 11′ of the field of vision 11 of the main mirror (see FIG. 2), as well as the displayed image 12′ of the field of vision 12 of the wide angle mirror (see FIG. 2), as well as a displayed image 15′ of the horizon line, are illustrated], wherein the entire area of full sensor FoV comprises two edge areas [¶0064; FIG. 11 is a schematic view of the image sensor of the capturing unit, where fields of vision of a main mirror and a wide angle mirror according to FIG. 2 are illustrated. Fig.11; left and right edge areas of the image sensor. ¶0087; rectangular image sensor, the optical axis is centric, i.e. arranged at the centroid, and the rectangular image sensor has edge lengths a, b. ¶0091;  image sensor surface 304 of the image sensor 303 shown in FIG. 11 is rectangular with side lengths a and b of the rectangle] not meeting legally-prescribed sharpness requirements for the image on the monitor of the rear view device [¶0007-¶0008; adapt the optical element of the capturing unit (e.g. camera) such that, on a single image sensor, both an area requiring high resolution can be displayed and a relatively huge angle (wide angle) can be captured by means of the capturing unit, and both can be displayed on an image sensor in a joint manner. ¶0016; by means of the distortion curve, a very high resolution can be achieved where it is required or demanded, i.e. in the highly relevant region in the vehicle environment, which is within the captured sub-area of the vehicle environment. ¶0089-¶0096; required precision of the image data... distortion curve r=f(α) can provide the required resolution and distortion in all regions from which data may be extracted, without requiring data post-processing. ¶0029-¶0035. ¶0079], and the first area is arranged directly next to a first edge area [Fig.11, Fig.13, Fig.14; left and right edge areas of the image sensor are next to the legally-prescribed FOVs of mirror displays]. 
	Lang_009 does not explicitly disclose the entire area spans an angle of at least 90° or 100°, or the first edge area and the second edge area each span an angle of up to 5°. However Lang_450 discloses, 
	aligning the camera with its camera opening angle such that the first area is at least one of arranged at the horizontal outermost position of the image captured by the image sensor of the camera [Fig.3b, Fig.3d; image portions (12, 12') at the horizontal outermost position of the image sensor (11)] or at the vertical outermost position of the image displayed on the monitor, 
	wherein the entire area of full sensor FoV comprises two edge areas not meeting the legally-prescribed sharpness requirements for the image on the monitor of the rear view device [Fig.3b; partial region (12) of entire image sensor (11) with left edge and right edge. ¶0017;  distortion behavior of an optical element, thus, is least next to or in the depiction of the center of distortion, e.g., the optical axis, and increases with increasing distance of the depiction of the center of distortion. ¶0020-¶0022; reference geometry is a geometry, which is, i.e., prescribed by the manufacturer of the view system, however, may also be determined by the driver or the control unit dependent on the reproduction requirements (e.g. driver specific or legal prescriptions).... reference geometry may either be determined for the view system to a single geometry or may be changed dependent on the requirements, which have to be fulfilled by the view system, parameters (e.g. the resolution). ¶0006; substantial parameter which affects the degree of details is the failure of distortion of the optical element of the camera, such as the lens or an arrangement of a plurality of lens. ¶0034. ¶0067], and the first area is arranged directly next to a first edge area [Fig.3b; partial region (12) of entire image sensor (11) with left edge and right edge wherein partial region is adjacent to the left edge], and 
	wherein at least one of: the entire area spans an angle of at least 90° or 100° [Fig.2a; projection γ1* of the angle of view is greater than 90 degrees. ¶0090; edge of the image sensor 11 which is larger than 90°], or 
	the first edge area and the second edge area each span an angle of up to 5° [Fig.3b, Fig.3d; region between the portion (12, 12') and the edge of the image sensor is very narrow and ranges from 0 to a few degrees. Fig.5c, Fig.5e].
	Specifically, as noted above and throughout the reference as a whole, Lang_009 discloses a camera system for a vehicle. The camera is mounted on one side of a vehicle cab wherein the vehicle is pulling a trailer. As noted above, an area on the camera's image sensor is extracted wherein the area can correspond to a class II FOV. The extracted area is forwarded to a display monitor in the vehicle cab such that a driver can view the FOV. As noted above, the extracted area is a region where distortion is low. Specifically, a distortion curve is established in order to determine where distortion is low on the image sensor. Distortion will be low in an area near the optical axis and distortion will increase outside this area. As can be seen in Fig.11, the image sensor includes legally prescribed FOVs and areas outside these areas. As cited above and elaborated on in the "Response to Arguments" herein, Lang_009 acknowledges that distortion/resolution ("sharpness") parameters are legally-prescribed such that the display images must meet these parameters. One of ordinary skill in the art would readily appreciate that as Lang_009 discloses that only the extracted area will have the required distortion/resolution and that the areas outside this area will have more distortion and lower resolution, Lang_009 discloses image sensor edge areas "not meeting legally-prescribed sharpness requirements". 
	Lang_450 discloses several notable similarities to the claimed invention and Lang_009 including a camera mounted on a vehicle wherein legally-prescribed regions can be extracted from the image sensor and displayed to a user. Lang_450 equates "level of detail" to distortion/resolution in ¶0006 and thus the distortion of Lang_450 may be considered "sharpness". Distortion will be low in and around an optical axis central area on the image sensor but increased outside this area. Lang_009 further discloses that extracted image portions needed to meet certain legally-prescribed display parameters, including resolution.  As can be seen in Fig.3b, Fig.3d, Fig.5c, and Fig.5e, edges on the image sensor outside the extracted regions exist. Thus, like Lang_009, Lang_450 discloses that certain edge areas of the image sensor do not meet the "sharpness requirements" for image display, as these edge areas would be highly distorted/low quality. As can be seen in Fig.3b, Fig.3d, and Fig.5e, the extracted areas may be extremely close to the sensor edges and thus the first each edge areas may span "an angle of up to 5°". Additionally, as noted above and as can be seen in Fig.2a, the field of view of the sensor may be greater than 90°. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 with the greater than 90° field of view of the image sensor and narrow edge areas as disclosed by Lang_450 in order to achieve a wide field of view and allow for a large area of the image sensor to be used [¶0004, ¶0027, ¶0090, ¶0160]. As disclosed by Lang_450 and as can readily be appreciated by one of ordinary skill in the art, using an image sensor with a large field of view allows for a large area to be imaged and use of the entire sensor surface allows improved displaying of objects relative to the vehicle. 

In regard to claim 4, Lang_009 in view of Lang_450 discloses the method of claim 1. Lang_009 in view of Lang_450 further discloses, further comprising 
	aligning a class IV FoV extending from the edge of said side of the vehicle, away from the vehicle, together with aligning the class II FoV [Lang_009 ¶0028; main mirror (large) (according to ECE-R46 “main mirror (large) group II”) and a wide angle mirror (according to ECE-R46 “wide angle mirror group IV”). Lang_009 Fig.2. Lang_450 Fig.3. Lang_450 ¶0032; field of view of the main mirror and/or the wide angle mirror corresponds to the fields of view II and IV. Lang_450 ¶0078; The first partial portion 12 corresponds to the image data which are located in the depiction angle α1 and may, for example, comprise the field of view of a main mirror and/or a wide angle mirror (e.g., the fields of view II and IV as defined in the ECE R 46)] such that a second area of the class IV class FoV is displayed on the monitor [Lang_009 ¶0039-¶0040; fields of vision of a main mirror and a wide angle mirror are captured, the field of vision of a main mirror may be displayed in a first region, and the field of a wide angle mirror may be displayed in a second region. Lang_450 ¶0116; separated monitor portions may be arranged adjacent or on top of each other in a left and right direction of the monitor and may include further fields of view of a main mirror and/or a wide angle mirror of a commercial vehicle, such as defined in the ECE R 46, e.g., the field of view of a main mirror in an upper monitor portion and the field of view of a wide angle mirror in a lower monitor portion. It is also conceivable that all fields of view are represented in a monitor with a single monitor portion].
	See claim 1 for motivation to combine. 

In regard to claim 6, Lang_009 in view of Lang_450 discloses the method of claim 1. Lang_009 further discloses, 
	wherein the camera is associated with at least one lens [¶0025; optical element, for example, comprises at least one lens], with the lens having a uniform distortion [¶0017; In a rotationally symmetric optical element, the distortion curve r=f(α) is also rotationally symmetric, i.e. identical for all angles β about the optical axis on the image sensor] or being a panomorphic lens [¶0025; optical element is anamorphic, i.e. not rotationally symmetric per se, so that, dependent on the rotational angle around the optical axis, different distortion curves are present. It is, for example, possible that one or a plurality of the lenses forming the optical element is/are anamorphic. ¶0084;  form the optical element 301 anamorphic, so that the optical element has a distortion curve that is not rotationally symmetric with regard to the optical axis]. 

In regard to claim 7, Lang_009 in view of Lang_450 discloses the method of claim 6. Lang_009 further discloses, 
	further comprising arranging at least the first area in an image region [¶0039-¶0040; processing unit is adapted to separate the data or to extract the data received from the capturing unit, into those to be displayed in the first portion of the display unit and the data to be displayed in the second portion of the display unit. Of course, further image processing can be effected by means of the processing unit such that, for example, additional information is superimposed, it is pointed to dangers or, in the context of the entire field of view being visibly displayed at all times, the same is enlarged or decreased in the respective region, e.g. dependent on driving direction and/or speed] having a distortion reduced by the lens of the CMS [¶0025; optical element is anamorphic, i.e. not rotationally symmetric per se, so that, dependent on the rotational angle around the optical axis, different distortion curves are present. It is, for example, possible that one or a plurality of the lenses forming the optical element is/are anamorphic. ¶0084;  form the optical element 301 anamorphic, so that the optical element has a distortion curve that is not rotationally symmetric with regard to the optical axis].
	The examiner notes that anamorphic lenses area well-known in the art to reduce distortion. See for example ¶0014 of  US 2010/0103540. See also the citations noted in the rejection of claim 1.

In regard to claim 8, Lang_009 in view of Lang_450 discloses a vehicle [Lang_009 ¶0005, Lang_450 ¶0014], comprising: 
	a truck with a cab and a trailer [Lang_009 Fig.2, Lang_450 Fig.2a] having a CMS [Lang_009 ¶0029, Lang_450 ¶0068] having a single camera [Lang_009 ¶0037] mounted to one side of the vehicle [Lang_009 ¶0072, Lang_450 ¶0069] and being aligned according to claim 1 [see the rejection of claim 1].
	See claim 1 for motivation to combine. 

In regard to claim 9, Lang_009 in view of Lang_450 discloses the vehicle of claim 8. Lang_009 in view of Lang_450 further discloses, 
	comprising the single camera at the driver side or having a single camera at each side of the vehicle [Lang_009 Fig.2, Lang_450 Fig.2a].
	See claim 1 for motivation to combine. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450) in view of Schrepfer (US 2016/0167583).

In regard to claim 2, Lang_009 in view of Lang_450 discloses the method of claim 1. Lang_009 in view of Lang_450 further discloses, further comprising 
	panning of the first area to a panned first area depending on a cornering situation of the vehicle [Lang_009 ¶0043;  processing unit is adapted to adjust, dependent on information captured by a sensor and transmitted by the processing unit like, for example, the driving direction of the vehicle, the information for the first and/or second region, which is extracted from the data captured by the capturing unit, with respect to their position in the image captured by the capturing unit on the image sensor... read-out portion of the image sensor surface is shifted such (so-called panning) that it allows the driver to better view the fields of vision, Lang_450 ¶0027;  rotation angle may occur by means of a mathematical function. The partial portion taken from the image sensor corresponds to a portion of the vehicle environment, which is captured by the image capture unit with a certain depiction angle. The depiction angle is an angle, which falls in the view angle of the capture unit and, thus, is smaller than the view angle of the capture unit], and when the vehicle is a truck with a cab and a trailer [Lang_009 Fig.2, Lang_450 Fig.2a], wherein the camera is mounted to the cab [Lang_009 Fig.2, Lang_450 Fig.2a] and the class II FoV extends from the edge of the trailer of said side of the vehicle [Lang_009 ¶0028-¶0033, Lang_450 ¶0078].
	See claim 1 for motivation to combine. Neither Lang_009 nor Lang_450 explicitly disclose and the panning is following the bending of the trailer relative to the cab of at least 90 while passing curves. However Schrepfer discloses,
	the panning is following the bending of the trailer relative to the cab of at least 90 while passing curves [Fig.1; angle between the vehicle trailer and the vehicle can be up to 180 degrees. ¶0047;  angle 10 between the vehicle longitudinal axis 8 and the trailer longitudinal axis 9, i.e. the articulation angle 10 of the axes 8, 9 measured about their pivot point, is 180°. ¶0047-¶0050; image section 1 is, in this case, adapted and/or selected such that the represented image section 1 essentially corresponds to the view of the vehicle surroundings, which a vehicle driver obtains via the side mirrors which have been used to date as standard on vehicles, in particular such that a part of the vehicle 2 and of the trailer 3 is only visible at the edge of the image section 1 and that the vehicle driver would otherwise have a view of the neighboring lane... during a turning manoeuver and/or when cornering 11, the vehicle 2 is making a left turn, as a result of which the alignment of the trailer 3 to the vehicle 2 is modified compared to travelling straight in FIG. 1. In the case shown, the articulation angle 10 between the vehicle longitudinal axis 8 and the trailer longitudinal axis 9 is approximately 135°... a function of the angle 10, the image ratio can be increased and the represented image section 1 can be adapted such that the trailer 3 and/or the rear end 5 of the trailer 3 is/are preferably only displayed in the defined edge area 6 of the represented image section 1. The image section 1 is therefore selected such that the trailer 3 and/or the rear end 5 of the trailer is/are only located in the defined edge area 6 of the entire image section 1. This adaptation can, on the one hand, be achieved by the adaptation of the image ratio already described and, on the other hand, as a result of the fact that the entire detected image of the surrounding area 4 is not displayed, but that only a particular image section 1 is selected from the captured image data].
	Specifically, although Lang_009 and Lang_450 disclose panning the camera images based on trailer displacement, neither explicitly discloses that the panning can be greater than 90 degrees. Schrepfer, like Lang_009 and Lang_450, discloses a trailer and vehicle combination wherein camera images are captured and modified depending on the vehicle's angle relative to the trailer. As can be seen in Fig.1 and Fig.2, Schrepfer discloses that system adapts the display images for the full range of articulation of the trailer, which can be 180 degrees. That is, as disclosed by Schrepfer the camera images can be panned for the range (10) shown in Fig.2 and Fig.3 which includes trailer articulation positions of over 90 degrees relative to the trailer. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Lang_450 with the large articulation ranges as disclosed by Schrepfer in order to provide improved viewing for the trailer around tight curve radii [Schrepfer ¶0020-¶0023, ¶0048-¶0050]. As disclosed by Schrepfer, adapting the displayed camera images around tight/extreme corners allows a driver improved viewing. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450) in view of Schrepfer (US 2016/0167583) in view of Lang et al. (US 2019/0184900) (hereinafter Lang_900).

In regard to claim 3, Lang_009 in view of Lang_450 in view of Schrepfer discloses the method of claim 2. Neither Lang_009 nor Lang_450 nor Schrepfer explicitly disclose, wherein the first area is arranged in the upper right region of the monitor simulating a rear view mirror, and the panned first area is arranged in the upper left region of the monitor simulating a rear view mirror. However Lang_900 discloses, 
	wherein the first area is arranged in the upper right region of the monitor simulating a rear view mirror, and the panned first area is arranged in the upper left region of the monitor simulating a rear view mirror [Fig.7, Fig.13. ¶0038; mirror replacement system for a vehicle. ¶0065-¶0067; image capture unit 10 during a driving situation shown in FIG. 5, i.e., during cornering or turning. As in FIG. 3, the area of view 40 has the first image section 410 and the second image section 420. However, during the driving situation which forms the basis for FIG. 6, i.e. cornering or turning, the first image section 410 is disposed at a first modified position A′, while the second image section 420 is still at the second original position B. ¶0025-¶0027; As soon as the trailer 3 of the vehicle 1 starts to move from the arrangement aligned in the longitudinal direction of the tractor 2 during a driving maneuver, such as cornering or turning, to an arrangement angled to the tractor, the first image section 410 is displaced by the processing unit 20 such that the reference point P is still to be seen in the first image section... reproduction unit has a defined first display portion for reproduction of the first image section at the first original position and a defined second display portion for reproduction of the second image section at the second original position... both image sections may also be arranged adjacent to each other, i.e., in a horizontal adjacent/adjoining arrangement].
	As disclosed by Lang_900, a mirror replacement system for a vehicle/trailer combination can display two image sections produced from camera data. One image section is an original image meant to replace a rear view mirror and the second image is an image that is panned in order to follow a cornering situation. As can be seen in Fig.13 and Fig.7, the images simulate rear view mirror images and are arranged on a monitor. Although Lang_900 shows the two image sections displayed in a vertical manner, as noted above Lang_900 discloses that the images may be displayed side by side and thus the first image portion can be arranged in an upper/right region of the monitor and the second image portion can be arranged in an upper/left region of the monitor. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Lang_450 in view of Schrepfer with the displaying of the panned image with the original image simultaneously as disclosed by Lang_900 in order to allow for an operator improved understanding of the vehicle and trailer's surroundings [Lang_900 ¶0013-¶0016, ¶0027, ¶0033]. As disclosed by Lang_900, by displaying a wide view image and an image that follows the cornering of the vehicle, an operator is allowed improved understanding of the position of the trailer relative to the vehicle and the surrounding objects. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0307009) (hereinafter Lang_009) in view of Lang et al. (US 2020/0344450) (hereinafter Lang_450) in view of Zaindl et al. (EP3727589) (hereinafter Zaindl, a translation has been provided by the examiner in the previous action).

In regard to claim 5, Lang_009 in view of Lang_450 discloses the method of claim 4. Lang_009 further discloses, 
	providing a class V FoV within a third area extending from the edge of said side of the vehicle, away from the vehicle [¶0028; further mirrors like, for example, a near range/approach mirror (according to ECE-R46 “near range/approach mirror group V”). ¶0032; field of vision of a near range or approach mirror is, for example, provided such that the vehicle driver can view at least a plane and horizontal part of the road on the outside of the vehicle. ¶0038;  instead of the field of vision of the main mirror and the field of vision of the wide angle mirror, the field of vision of a near range/approach mirror and the field of vision of a front mirror are captured at the same time by the common/joint camera system and, in particular, by the single capturing unit].
	Although it is clear from Lang_009 that a class V FOV can be included, Lang_009 does not elaborate on the class V FOV placement. However Zaindl discloses, 
	further comprising providing a class V FoV [¶0010; image capturing unit and/or the lens opening can be directed to a field of view according to field of view class VI (e.g. to replace a front mirror) and/or a field of view according to field of view class V (e.g. to replace a collision mirror)] within a third area extending from the edge of said side of the vehicle, away from the vehicle [¶0065; The position and orientation of the image capture unit integrated in the hinge cover 114 allows for a good representation of legally defined fields of view 402 and 404. In addition, the position enables a significant expansion of the lateral field of vision 406, for example on the passenger side and on the right in the direction of travel. ¶0061], between the second area and the second edge area [¶0061; The captured image 400 comprises a front area 402 of the roadway (for example an area according to European field of vision class VI) and a side area 404 of the roadway or side of the roadway (for example an area according to European field of vision class V). Fig.4; captured image includes class V FOV ].
	Specifically, it is clear from Lang_009 that a class V FOV (which is well known in the art as extending from the vehicle side and comprising the region near the cab) can be captured and appropriately displayed, however as Lang_009 does not elaborate on an embodiment showing this configuration Zaindl has been relied upon. As described by Zaindl and as noted above, Zaindl discloses that a class V FOV may be captured within an image and can comprise an area between the class IV FOV and the sensor edge, as shown in Fig.4. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Lang_009 in view of Lang_450 with the class V display as disclosed by Zaindl in order to provide improved viewing in the roadway size region in a convenient manner [Zaindl ¶0008-¶0010, ¶0039-¶0042, ¶0061]. As disclosed by Zaindl, providing a class V view to an operator allows a more complete understanding of the vehicle's environment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 19, 2022